DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 August 2020 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim priority for foreign application JP2017-007112 filed on Jan. 18, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8 May 2017 and 30 November 2018 is being considered by the examiner. 

Status of Claims
Claims 1-9 are pending in this application.
Claim 1 is amended.
Claims 1-9 are presented for examination. 

Response to Amendments
Applicant’s arguments, filed 9 July 2020, with respect to the rejection of claims 1-9 under 35 U.S.C. §112(a) have been fully considered, and are withdrawn. The “road areas” being interpreted by the examiner as the road grade to differentiate the type of road area as flat, uphill or downhill in order to increase fuel efficiency (Specification: Para. 0046, 0057) and in accordance with the applicant’s arguments.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US Publication Number 2013/0245923 A1) in view of Chunodkar (US Patent Number 9,725,093 B2).
Regarding Claim 1, Matsuda teaches a control apparatus for a vehicle provided with an engine and a plurality of drive wheels to which a drive force of the engine is to be transmitted, the control apparatus comprising: (Matsuda: Para. 0015; rotational drive force input from an engine is input to a belt continuously variable transmission through a torque converter, and is transmitted to drive wheels) a processor programmed to: (Matsuda: Para. 0020; engine control unit causes the engine to start or automatically stop in accordance with the various signals described above) during an inertia running or a stop of the vehicle, execute a control configured to stop the engine or disconnect the engine from the plurality of drive wheels based on satisfying a predetermined condition (Matsuda: Para. 0021-0023; coast stop control for stopping the engine is performed; coast stop control is initiated when all the following five conditions are met).
Matsuda doesn’t explicitly teach the predetermined condition being set based on information that is transferred from at least one other vehicle in which the control is executable during the inertia running or stop of the at least one other vehicle, the information including (a) location information indicating a location of each road area of a plurality of road areas, and (b) an acceleration representative value representing a required acceleration of the at least one other vehicle required by an operator of the at least one other vehicle in each of the plurality of road areas.
However Chunodkar, in the same field of endeavor, teaches the predetermined condition being set based on information that is transferred from at least one other vehicle in which the control is executable during the inertia running or stop of the at least one other vehicle (Chunodkar: Col. 3 Lines 52-55, Col. 3 Line 61- Col. 4 Line 2, Col. 10 Lines 10-24, Lines 58-62; transmit data associated a plurality of vehicles at particular geographical locations; dynamically adjusts a torque limit based on predetermined criteria which may include fuel economy criteria), the information including (a) location information indicating a location of each road area of a plurality of road areas (Chunodkar: Col. 3 Lines 52-55, Col. 3 Line 61- Col. 4 Line 2; vehicle rate of speed, or change in rate of speed at particular locations which may be aggregated and processed to determine traffic speed over a given segment of roadway), and (b) an acceleration representative value representing a required acceleration of the at least one other vehicle required by an operator of the at least one other vehicle in each of the plurality of road areas (Chunodkar: Col. 3 Lines 52-55, Col. 3 Line 61- Col. 4 Line 2; vehicle rate of speed, or change in rate of speed at particular locations which may be aggregated and processed to determine traffic speed over a given segment of roadway).
It would be obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Chunodkar’s aggregated road grade information from over segments of the road through multiple vehicles (Chunodkar: Col. 10 Lines 13-24) into Matsuda’s enhanced fuel economy through disconnecting the engine due to the estimated road slope coming up (Matsuda: Para. 0002, 0021, 0029, 0050) in order to improve the fuel economy based on predetermined criteria (Chunodkar: Col. 10 Lines 57-62). 
the acceleration representative value being associated with the location information in each of the plurality of road areas (Matsuda: Para. 0029; a road surface slope estimator configured to detect a road surface slope); and during the inertia running or the stop of the vehicle, prohibit execution of the control configured to stop the engine or disconnect the engine from the plurality of drive wheels in response to failing to satisfy the predetermined condition when the vehicle is located in the one of the plurality of road areas (Matsuda: Para. 0021-0023, 0026, 0028; coast stop control is initiated when all the following five conditions are met; road surface slope is less than or equal to a slope threshold).
Regarding Claim 5, Matsuda teaches the control apparatus according to claim 1, wherein, in a case where the acceleration representative value associated with the location information indicative of one area of the plurality of areas is larger than a threshold value, the processor of the control apparatus does not execute the control in the one area of the plurality of areas (Matsuda: Para. 0024, 0046-0047; it is determined whether or not to perform coast stop control in accordance with all the initiation conditions including the slope condition; vehicle control results in a reduction in engine torque, and therefore is not generally performed for, particularly, a hill with a large road surface slope in order to prevent the vehicle from rolling down the hill).
Regarding Claim 9, Matsuda doesn’t explicitly teach generate the location information indicative of one area of the plurality of areas and the acceleration representative value representing the required acceleration of the vehicle required by the operator of the vehicle in the one area, the acceleration representative value being associated with the location information indicative of the one area, and transfer the generated information to an external device that is located outside the vehicle, via a transceiver provided in the vehicle.
However Chunodkar, in the same field of endeavor, teaches generate the location information indicative of one area of the plurality of areas (Chunodkar: Col. 3 Lines 52-55, Col. 3 Line 61- Col. 4 Line 2; a plurality of vehicles which sense and transmit data associated a plurality of vehicles at particular geographical locations) and the acceleration representative value representing the required acceleration of the vehicle required by the operator of the vehicle in the one area (Chunodkar: Col. 3 Lines 52-55, Col. 3 Line 61- Col. 4 Line 2; change in rate of speed at particular locations which may be aggregated and processed to determine traffic speed over a given segment of roadway), the acceleration representative value being associated with the location information indicative of the one area (Chunodkar: Col. 3 Line 61 - Col. 4 Line 2; change in rate of speed at particular locations which may be aggregated and processed to determine traffic speed over a given segment of roadway), and transfer the generated information to an external device that is located outside the vehicle, via a transceiver provided in the vehicle (Chunodkar: Col. 10 Lines 10-36; grade measurements from multiple vehicles can also be fused on a central source not on a vehicle to create a road grade database).
It would be obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Chunodkar’s aggregated road grade information from over segments of the road through multiple vehicles (Chunodkar: Col. 10 Lines 13-24) into Matsuda’s enhanced fuel economy through disconnecting the engine due to the estimated road slope coming up (Matsuda: Para. 0002, 0021, 0029, 0050) in order to . 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US Publication Number 2013/0245923 A1) in view of Chunodkar (US Patent Number 9,725,093 B2) and in further view of Zou et al. (US Publication Number 2017/0127246 A1).
Regarding Claim 2, Matsuda teaches the control apparatus according to claim 1, wherein the processor is programmed to: determine whether executing the control (Matsuda: Para. 0021-0023; coast stop control for stopping the engine is performed; coast stop control is initiated when all the following five conditions are met).
Matsuda and Chunodkar don’t explicitly teach depending on a difference between the acceleration representative value representing the required acceleration in the at least one other vehicle when the control has been executed in the at least one other vehicle and the acceleration representative value representing the required acceleration in the at least one other vehicle when the control has not been executed in the at least one other vehicle.
However Zou, in the same field of endeavor, teaches depending on a difference between the acceleration representative value representing the required acceleration in the at least one other vehicle when the control has been executed in the at least one other vehicle and the acceleration representative value representing the required acceleration in the at least one other vehicle when the control has not been executed in the at least one other vehicle (Zou: Para. 0030-0032, 0096; designated first vehicle is 
It would be obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Zou into Chunodkar’s fuel economy through predetermined criteria using predicted road grad information from multiple vehicles (Chunodkar: Col. 10 Lines 13-24, 58-62) and Matsuda’s enhanced fuel economy through disconnecting the engine due to the estimated road slope coming up (Matsuda: Para. 0002, 0021, 0029, 0050) in order transfer the location and acceleration of multiple vehicles (Zou: Para. 0058, Abstract) for Chunodkar’s compiled forward-looking data.
In the following limitations, Matsuda teaches not execute the control in one area of the plurality of areas indicated by the location information that is associated with the acceleration representative value (Matsuda: Para. 0046-0047; reduction in engine torque, and therefore is not generally performed for, particularly, a hill with a large road surface slope in order to prevent the vehicle from rolling down the hill), in a case where the difference is larger than a threshold value (Matsuda: Para. 0046-0047; reduction in engine torque, and therefore is not generally performed for, particularly, a hill with a large road surface slope in order to prevent the vehicle from rolling down the hill).
Regarding Claim 4, Matsuda teaches the control apparatus according to claim 2, wherein the threshold value varies depending on which area of the plurality of areas is indicated by the location information that is associated with the acceleration representative value .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US Publication Number 2013/0245923 A1) in view of Chunodkar (US Patent Number 9,725,093 B2), Zou et al. (US Publication Number 2017/0127246 A1), and Koibuchi et al. (US Publication Number 2016/0069317 A1).
Regarding Claim 3, Matsuda doesn’t explicitly teach determine which one of a drive force performance and a fuel efficiency performance of the vehicle is given more importance by the operator of the vehicle, and execute the control in the one area indicated by the location information that is associated with the acceleration representative value.
However Chunodkar, in the same field of endeavor, teaches determine which one of a drive force performance and a fuel efficiency performance of the vehicle is given more importance by the operator of the vehicle (Chunodkar: Col. 10 Lines 56-67; dynamically adjusts a torque limit based on predetermined criteria which may include fuel economy criteria and/or drivability criteria such as perceived operator responsiveness criteria), and execute the control in the one area indicated by the location information that is associated with the acceleration representative value (Chunodkar: Col. 3 Line 61 - Col. 4 Line 2; vehicle rate of speed, or change in rate of speed at particular locations which may be aggregated and processed to determine traffic speed over a given segment of roadway).
It would be obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Chunodkar’s aggregated road grade information from over segments of the road through multiple vehicles (Chunodkar: Col. 10 Lines 13-24) into Matsuda’s enhanced fuel economy through disconnecting the engine due to the 
In the following limitation, Matsuda and Chunodkar don’t explicitly teach irrespective of whether the drive force performance and the fuel efficiency performance is given more importance by the operator, in a case where the difference is not larger than the threshold value.
However Koibuchi, in the same field of endeavor, teaches irrespective of whether the drive force performance and the fuel efficiency performance is given more importance by the operator, in a case where the difference is not larger than the threshold value (Koibuchi: Para. 0072, 0076-0077; if either the steering angle and torque or traveling information exceeds the first steering angle threshold or first steering torque threshold, the automatic engine stop is inhibited reads on irrespective of whether the drive force performance and the fuel efficiency performance is given more importance by the operator; therefore, if thresholds are not exceeded, the automatic engine stop is executed; thresholds are expressed on the basis of a magnitude reads on in a case where the difference is not larger than the threshold value).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Koibuchi’s thresholds based on region characteristics (Koibuchi: Para. 0070, 0181) into Matsuda’s enhanced fuel economy through disconnecting the engine due to the estimated road slope coming up (Matsuda: Para. 0002, 0021, 0029, 0050) and Chunodkar’s aggregated road grade information from over segments of the road through multiple vehicles (Chunodkar: Col. 10 Lines 13-24) .

Claims 6-8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US Publication Number 2013/0245923 A1) in view of Chunodkar (US Patent Number 9,725,093 B2) and in further view of Koibuchi et al. (US Publication Number 2016/0069317 A1).
Regarding Claim 6, Matsuda and Chunodkar don’t explicitly teach determine which one of a drive force performance and a fuel efficiency performance of the vehicle is given more importance by the operator of the vehicle, and execute the control in the one area of the plurality of areas that is indicated by the location information that is associated with the acceleration representative value, irrespective of whether the drive force performance and the fuel efficiency performance is given more importance by the operator, in a case where the acceleration representative value is not larger than the threshold value.
However Koibuchi, in the same field of endeavor, teaches determine which one of a drive force performance and a fuel efficiency performance of the vehicle is given more importance by the operator of the vehicle (Koibuchi: Para. 0091, 0096; the engine control device has a function that when a preset stop condition is fulfilled the engine installed on the own vehicle is stopped to save fuel reads on determine which of one of a drive force performance and a fuel efficiency performance of the vehicle; when stop conditions are fulfilled, the engine control device regards this as the driving having an , and execute the control in the one area of the plurality of areas that is indicated by the location information that is associated with the acceleration representative value (Koibuchi: Para. 0181; the stop condition is set to include the vehicle speed information and the steering information acquired by the traveling information acquiring unit including representative thresholds, and the control unit switches the stop condition which is sectioned into a plurality of regions with the steering thresholds regarding the steering information of the steering wheel reads on irrespective of whether the drive force performance reads on execute the control in the one area of the plurality of areas that is indicated by the location information that is associated with the acceleration representative value), irrespective of whether the drive force performance and the fuel efficiency performance is given more importance by the operator (Koibuchi: Para. 0067; where the steering information includes steering torque of the steering wheel which is influenced by the operator reads on by the operator; the engine is stopped to save fuel when stop conditions are fulfilled reads on irrespective of whether the drive force performance and the fuel efficiency performance is given more importance), in a case where the acceleration representative value is not larger than the threshold value (Koibuchi: Para. 0011, 0151; in a case were the stop conditions are met and the steering angle and the steering torque are below the steering thresholds then the engine is stopped reads on in a case where the acceleration representative value is not larger than the threshold value).

Regarding Claim 7, Matsuda and Chunodkar don’t explicitly teach the threshold value varies depending on which area of the plurality of areas is indicated by the location information that is associated with the acceleration representative value.
However Koibuchi, in the same field of endeavor, teaches the threshold value varies depending on which area of the plurality of areas is indicated by the location information that is associated with the acceleration representative value (Koibuchi: Para. 0011, 0191).
The prior art includes the steering torque threshold regarding the steering quantity of the steering wheel as the stop condition used when the vehicle speed of the own vehicle in the extremely slow region where the vehicle of the own vehicle is smaller than the low speed, is set to be greater than the steering threshold regarding the steering wheel as the stop condition used when the vehicle is in the reduced speed which is not smaller than the low speed of the vehicle speed of the own vehicle (Koibuchi: Para. 0191). The two different thresholds in the prior art create a varied 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Koibuchi’s thresholds based on region characteristics (Koibuchi: Para. 0070, 0181) into Matsuda’s enhanced fuel economy through disconnecting the engine due to the estimated road slope coming up (Matsuda: Para. 0002, 0021, 0029, 0050) and Chunodkar’s aggregated road grade information from over segments of the road through multiple vehicles (Chunodkar: Col. 10 Lines 13-24) creating a case where the difference of the acceleration representative value is larger than the threshold value in order to automatically stop an engine when a preset stop condition is fulfilled (Koibuchi: Para. 0008).
Regarding Claim 8, Matsuda and Chunodkar don’t explicitly teach the processor is programmed to execute the control in a case where an actual fuel efficiency is reduced by at least a threshold ratio when the control has not been executed.
However Koibuchi, in the same field of endeavor, teaches the processor is programmed to execute the control in a case where an actual fuel efficiency is reduced by at least a threshold ratio when the control has not been executed (Koibuchi: Para. 0065, 0091; microcomputer reads on a processor; a function of generating a control signal for permitting or inhibiting the automatic engine stop reads on programmed to; 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Koibuchi’s thresholds based on region characteristics (Koibuchi: Para. 0070, 0181) into Matsuda’s enhanced fuel economy through disconnecting the engine due to the estimated road slope coming up (Matsuda: Para. 0002, 0021, 0029, 0050) and Chunodkar’s aggregated road grade information from over segments of the road through multiple vehicles (Chunodkar: Col. 10 Lines 13-24) creating a case where the difference of the acceleration representative value is larger than the threshold value in order to automatically stop an engine when a preset stop condition is fulfilled (Koibuchi: Para. 0008).


Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant next argues that claims 2-9 depend from independent claim 1, and thus are allowable at least for their dependencies on independent claim 1.
Claim 1 is rejected, and therefore claims 2-9 are rejected at least based upon their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller (U.S. Publication 2016/0305388) teaches of a vehicle controller being capable of initiating an auto stop of an engine in response to a value of an auto stop parameter falling within a specified range. 
In addition, Mitsuyasu (U.S. Publication 2015/0307102) teaches of a running control device of a vehicle configured to execute a normal running-mode by using the power of the engine.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/L.E.L./Examiner, Art Unit 3663        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663